DAUKSCH, Chief Judge,
concurring specially:
I concur in the well-reasoned majority opinion and merely add my emphasis that my decision rests upon the very firm legal foundation that the property rights of Mrs. Boozel were hers before the dissolution judgment and that judgment legally affirmed those equitable rights and did not actually establish them. Thus Mr. Boozel never had an equitable interest in the property which could be taken by Mr. Holt. I should also add that the courts, again as said by the majority opinion, will not permit a device to defraud creditors either in a property settlement agreement or an outright intramarital conveyance. In this case there was sufficient evidence to support the determination by the trial judge that the wife really (equitably) owned the property that was legally titled in both names. It is the equitable ownership which is of real value, not the legal title.